By the Court,
Reeve, Edmond and Giuswoi.d, ,Ts.
dissenting. The proceedings of the selectmen under the 9th section of the statute, were regular: And although they did not, under the 10th section, actually bind Knapp., or assign him in service, yet they had him before themselves, and the justice ; and they disposed of him as they judged best, and most prudent; which was a virtual compliance with that part of the statute. They, -thereupon, had a right to take possession of the estate. But as that statute is in derogation of common right, it must have a strict construction, and be strictly pursued. A right to take is one thing, and a right to retain, another. Although an officer, with a lawful writ of attachment, or execution, rightfully takes property, yet if be neglects to pursue the steps pointed out bylaw, his withholding is unlawful, and he becomes a trespasser.
The provisions of the 12th section of the statute are for the safety and security of the citizens; and the right of the selectmen to hold the property, depends entirely on a compliance with them. These provisions are, that the selectmen shall forthwith set up a certificate of their doings, in writing, under their hands, and that of *138the authority, on the sign post, or some other public place in the town; and also lodge a copy thereof ⅛ the town clerk’s office; and also, within ten days, make . ... . , ... an inventory ot the estate, with a just estimate ol the value thereof, by appraisement of freeholders, under oath, and the same lodge in the town clerk's office.
New trial to be granted.